Title: Horatio G. Spafford to Thomas Jefferson, 21 January 1817
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—
            Albany, 1 Mo. 21, 1817.
          
          I am obliged by thy kind attention. Thy Letter of Dec. 20, was duly received, & I shall avail myself of the Suggestion contained in it.
          By this day’s Mail, I Send No. 9 of the Magazine, with the conclusion of the Essay of ‘Franklin,’ to which I invite thy particular attention.
          
          Looking over Some old Papers, I have, just now, accidentally taken up the Letter enclosed, which I Send for thy perusal. The writer is a Doctor of Divinity, & was lately President of the University of Vermont. For the opinions that Franklin advances concerning the Clergy, he has ample evidences that they are not too Severe. Shouldest thou think it can answer any good purpose, or even gratify a little curiosity, please Send  the enclosed to President Madison, for perusal, & request him to transmit the original to me. I should be quite unwilling to lose this. Concerning the School, & the Patent System of Franklin, I am very anxious to get thy opinion. It is the same Essay, (with some additions,) that I sent thee in M.S.—I have an invention, which I dare not entrust to the guardianship of our present Patent department, or the laws of the Patent System, which would be worth 1 million per Annum, to the United States. This is the cause of my great anxiety on this subject—& I despair of ever living to see it legally patronised in these States:—& still I feel anxious to cherish some hopes! Should not Congress do something for the benefit of Inventors, at the present Session, I expect to seek foreign aid, & appeal to the justice & policy of the Autocrat of all the Russias. I have many reasons for my dislike of the administration of the present Patent System & the conduct of the Patent Officer, which, in due time, I design to state to the public.
          
            With great esteem, thy friend,
            H. G. Spafford.
          
        